Lea, J.
In this case the defendants are sued as acceptors upon two bills of exchange, drawn by Rhodes, Degram, & Oo., to their own order, and endorsed by them. The defendants pleaded the general issue. On the trial of the case, the plaintiff offered in evidence, “ the drafts and protests filed with the petition.” No objection was made to the introduction of these documents, and judgment was accordingly rendered in favor of the plaintiffs for the amount claimed in the petition. It is urged, on behalf of the defendants, that the endorsements of the payee should have been proved. We think that the introduction of the documents sued on, without objection, was itself sufficient proof of the endorsements.
We are not prepared to say that the case is one in which damages as for a frivolous appeal, should be allowed.
It is ordered, that the judgment appealed from be affirmed with costs.